Citation Nr: 0941329	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-07 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen service connection for heart disease.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to an increased evaluation in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran also filed a timely 
appeal on the issue of service connection for 
gastroesophageal reflux disease (GERD).  That issue was fully 
granted by the RO's June 2006 rating decision, and thus, is 
no longer on appeal before the Board.


FINDINGS OF FACT

1.  In February 1989, the RO issued a rating decision denying 
service connection for hypertension and heart disease; the 
Veteran did not appeal that decision.  

2.  The evidence associated with the claims file subsequent 
to the February 1989 rating decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for hypertension.

3.  The evidence associated with the claims file subsequent 
to the February 1989 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for heart disease because there is evidence of a current 
disability and a medical opinion linking the Veteran's 
cardiac conditions to the service-connected diabetes 
mellitus.  

4.  The Veteran's heart disease is not related to active 
service or proximately due to or the result of the service-
connected diabetes mellitus.

5.  The Veteran's diabetes mellitus requires insulin and a 
restrictive diet, but has not required regulation of 
activities for any period of the claim.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision denying service 
connection for hypertension and heart disease became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).  

2.  The additional evidence received since the February 1989 
rating decision is not new and material to reopen service 
connection for hypertension, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  

3.  The additional evidence received since the February 1989 
rating decision is new and material to reopen service 
connection for heart disease, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).  

4.  The criteria for service connection for heart disease are 
not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3. 310(a) 
(2009).

5.  The criteria for the assignment of a rating in excess of 
20 percent for diabetes mellitus have not been met for any 
period of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008);  see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Certain chronic disabilities, such as cardiovascular disease, 
to include hypertension, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.

The RO denied service connection for hypertension and heart 
disease in February 1989 rating decision, finding that no 
current disability was shown on the discharge examination or 
the VA examination.  Thus, the RO found no current disability 
with respect to hypertension or heart disease.

Hypertension - No New and Material Evidence

The claim for service connection for hypertension is not 
reopened because the new evidence received does not raise a 
reasonable possibility of substantiating the claim.  There 
continues to be no evidence of hypertension in service, or 
hypertension to a compensable degree within one year of 
discharge, or evidence of continuous hypertension since 
service, and no competent evidence showing a nexus to 
service.  

The only medical opinion on the matter is from the April 2006 
VA examiner, who opined that it is less likely than not that 
the Veteran's hypertension has been aggravated by diabetes 
mellitus.  The rationale provided is that the Veteran has no 
nephropathy and the diabetes is fairly well controlled.  Such 
a negative opinion, on its face, does not constitute material 
evidence because it has no tendency to substantiate the 
claim.  Because there is still no evidence of hypertension in 
service and no nexus to service, the additional evidence does 
not provide a reasonable possibility of substantiating the 
claim.  For these reasons, the Board finds that the claim to 
reopen service connection for hypertension is not reopened.

Heart Disease - New and Material Evidence

Evidence received after the February 1989 rating decision 
includes many private treatment records and VA examinations.  
An April 2006 letter from 
Dr. Areephanthu reflects that the Veteran has severe coronary 
artery disease.  This diagnosis is echoed by the April 2006 
VA examiner.  A letter from Dr. Epps, received in August 
2006, discusses the association between diabetes and coronary 
artery disease.  The Veteran was service connected for 
diabetes in May 2001.  This nexus opinion, when presumed 
credible and probative, provides a reasonable possibility of 
substantiating the claim for service connection on a 
secondary basis.  Thus, the evidence presented is new and 
material to reopen service connection for heart disease.  The 
claim for service connection for heart disease is reopened.  
To that extent, the appeal is granted.  The Board will now 
consider the merits of the claim.

Service Connection - Heart Disease

The April 2006 VA examiner diagnosed coronary artery disease 
and offered an opinion as to its etiology.  He opined that it 
is less likely than not that the Veteran's coronary artery 
disease has been aggravated by diabetes mellitus.  The 
rationale is that the Veteran has well-controlled diabetes, 
long-standing hypertension, a significantly positive family 
history of coronary artery disease, and a heavy smoking 
history.

Dr. Epps, one of the Veteran's treating cardiac physicians, 
submitted a letter in August 2006.  Dr. Epps classifies the 
Veteran's current cardiac condition as a complication of 
diabetes.  His rationale is that diabetes mellitus and 
hypertension are known risk factors for coronary artery 
disease.

The Board finds the April 2006 VA examiner's opinion to be 
more probative than Dr. Epps' opinion.  Dr. Epps did not 
address the Veteran's significantly positive family history 
of coronary artery disease or his heavy smoking history.  
Also, 
Dr. Epps included the non-service-connect hypertension as a 
know risk factor.  Lastly, Dr. Epps' letter explains the risk 
factors in a general way, as opposed to opining on etiology 
in the Veteran's specific case.

As there is no evidence of heart disease in service and the 
VA examiner's negative opinion is more probative on the issue 
of secondary service connection, the claim must be denied.  
The preponderance of the evidence is against the claim and 
the benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. 
§ 3.102.

Increased Rating - Diabetes Mellitus

This appeal involves the Veteran's claim that the severity of 
his service-connected diabetes warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in disability, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

After a review of the evidence, the Board finds that the 
Veteran's service-connected diabetes mellitus warrants no 
more than a 20 percent rating for any period of the increased 
rating claim.  He requires insulin and a restricted diet, but 
there is no competent evidence showing regulation of 
activities as defined by Diagnostic Code 7913, and as 
required for a 40 percent rating.  38 C.F.R. § 4.119.

Dr. Areephanthu submitted a letter in June 2005.  The letter 
indicated that the Veteran was recently started on insulin.  
There was no mention of regulation of activities.  By 
contrast, Dr. Areephanthu's treatment plan from December 2004 
encouraged the Veteran to exercise.

The Veteran underwent a VA examination for diabetes in April 
2006.  The examiner noted that the Veteran used a motorized 
wheelchair because he frequently falls.  The Veteran reported 
that he has been using insulin since January 2004.  The 
examiner noted that the Veteran's diabetes mellitus is fairly 
well controlled.

In his March 2006 substantive appeal, the Veteran contends 
that his physical activities are restricted.  He reported 
that his doctor told him not to use canes if he has to walk 
over 200 feet.  He uses an electric wheelchair.  The Board 
notes that the Veteran has been granted separate ratings for 
peripheral neuropathy of the lower extremities under 
Diagnostic Code 8521.  The Veteran's limited mobility is 
caused by this separately rated complication.  The limitation 
on activities is not mandated by blood sugar levels, as 
contemplated by Diagnostic Code 7913.  Because there is no 
competent evidence of regulation of activities or the 
frequency of hospitalizations required for a higher rating 
under Diagnostic Code 7913, for any period of increased 
rating claim, the claim for increased rating in excess of 20 
percent must be denied.  38 C.F.R. §§ 4.3, 4.7.



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Formerly, 
proper notice included asking the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
This element of notice was removed from 38 C.F.R. § 3.159, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter.  Notice and Assistance 
Requirements, 73 Fed. Reg. 23,353 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in April 2005 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
April 2005 addressed the specific information and evidence 
necessary to reopen the claims for service connection for 
hypertension and heart disease, and adequately informed him 
of the specific basis for the prior denial of his claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006) (in claim to 
reopen a previously denied claim for service connection, 
38 U.S.C.A. § 5103(a) requires that VA issue a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial).

With regard to the claim for increased rating for diabetes 
mellitus, the Veteran's representative had contended in a 
written brief (in lieu of VA Form 646) that the next higher 
rating is warranted, specifically citing to the regulation 
that provides the schedular rating criteria for diabetes 
mellitus.  The Veteran's March 2006 substantive appeal 
demonstrates his actual knowledge of the criteria of 
restriction of physical activities that is required to obtain 
an increased (40 percent) rating for the disability at issue.  

The Board also finds that VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claims on appeal.  The Veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  He was also afforded a VA 
examination, VA treatment records were obtained, and he has 
submitted multiple private treatment records.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  For these reasons, the Board finds that the 
duties to notify and assist the Veteran have been met.


ORDER

New and material evidence not having been received, service 
connection for hypertension is not reopened.

New and material evidence having been received, the claim for 
service connection for heart disease is reopened.

Service connection for heart disease is denied.

An increased rating in excess of 20 percent for diabetes 
mellitus is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


